                   Case 19-11240-LSS            Doc 802       Filed 10/22/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :   Chapter 11
                                                      :
GUE Liquidation Companies, Inc., et al.,1             :   Case No. 19-11240 (LSS)
                                                      :
                   Debtors.                           :   (Jointly Administered)
                                                      :
                                                      :   Re: Docket No. 745


              ORDER EXTENDING THE DEBTORS' EXCLUSIVE PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                   This matter coming before the Court on the Motion of the Debtors for an Order

Extending the Debtors' Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances

Thereof (the "Motion"),2 filed by the above-captioned debtors and debtors in possession

(collectively, the "Debtors"); the Court having reviewed the Motion and having heard the

statements of counsel regarding the relief requested in the Motion at the hearing (if any) before

the Court (the "Hearing"); the Court having found that (i) the Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated as of February 29, 2012,

(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (iii) venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the Motion and the Hearing was

sufficient under the circumstances, and (v) sufficient cause exists within the meaning of

1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
         (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
         FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
         GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
         (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
         LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
         chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
         Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.



RLF1 22210344v.1
                   Case 19-11240-LSS      Doc 802      Filed 10/22/19     Page 2 of 2



section 1121(d) of the Bankruptcy Code to extend the Exclusive Periods; and, after due

deliberation, this Court having determined that the legal and factual bases set forth in the Motion

and at the Hearing (if any) establish good and sufficient cause for the relief requested;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    The Exclusive Filing Period is extended through and including

December 2, 2019 pursuant to section 1121(d) of the Bankruptcy Code.

                   3.    The Exclusive Solicitation Period is extended through and including

January 31, 2020 pursuant to section 1121(d) of the Bankruptcy Code.

                   4.    The relief granted in this Order is without prejudice to the Debtors' right to

seek further extensions of the Exclusive Filing Period and the Exclusive Solicitation Period.

                   5.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                   6.    The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

                   7.    The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation or interpretation of this Order.




        Dated: October 22nd, 2019                       LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                              -2-
RLF1 22210344v.1
